     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 1 of 10 Page ID #:37


1    Katherine J. Odenbreit (SBN: 184619)
     kodenbreit@mahoney-law.net
2    John A. Young (SBN: 299809)
3
     jyoung@mahoney-law.net
     MAHONEY LAW GROUP, APC
4    249 East Ocean Boulevard, Suite 814
     Long Beach, CA 90802
5    Telephone No.: (562) 590-5550
     Facsimile No.: (562) 590-8400
6

7    Attorneys for Plaintiff KRISTAN DELATORI
8

9                        UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12
      KRISTAN DELATORI, fka                     Case No.: 2:19-cv-03468-AB-SS
13    KRISTAN ZALOKAR,
                                               FIRST AMENDED COMPLAINT
14                       Plaintiff,            FOR VIOLATIONS OF THE FAIR
15                                             LABOR STANDARDS ACT
      v.                                       (“FLSA”), 29 U.S.C. §201, et seq.
16
      CITY OF LOS ANGELES,
17                                             DEMAND FOR JURY TRIAL
                         Defendants.
18

19

20

21

22

23

24

25

26

27

28




                                                1
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 2 of 10 Page ID #:38


1           COMES NOW, KRISTAN DELATORI, formerly known as KRISTAN
2    ZALOKAR, (hereinafter referred to as “Plaintiff”) and complains of Defendant as
3    follows:
4                         PARTIES JURISDICTION AND VENUE
5
            1.     This action for relief and damages is brought pursuant to the Fair
6
      Labor Standards Act (“FLSA”), 29 U.S.C. ¶201, et seq.                District Court
7
      jurisdiction exists as the claims asserted involve violations of federal law (i.e.,
8
      Federal Question jurisdiction).
9
            2.     Plaintiff is an adult and performed work for Defendant within the
10
      geographical area encompassing the United States District Court for the Central
11
      District of California. At all times relevant herein, Plaintiff was an employee of
12
      this Defendant as defined by 29 U.S.C. §203(e)(1).
13

14
            3.     Defendant, City of Los Angeles (“City” or “Defendant”) is an

15
      employer within the meaning of the FLSA. At all times relevant hereto, the

16    Defendant employed Plaintiff.
17          4.     As part of its obligations to the citizens of Los Angeles, the City
18    operates the Los Angeles Police Department (“LAPD”) and employed Plaintiff as
19    a police officer.
20          5.     Venue is proper in this Court because a substantial part of the alleged
21    wrongful acts occurred within the geographical boundaries of the Central District
22    of California.
23                               STATEMENT OF FACTS
24
            6.     Plaintiff hereby re-alleges and incorporates by reference all preceding
25
      paragraphs as if fully set forth herein.
26
            7.     Plaintiff is/was a member of the Los Angeles Police Protective
27
      League (“LAPPL”) and subject to the terms of the collective bargaining
28




                                                2
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 3 of 10 Page ID #:39


1     agreement (“CBA”) between the City and the LAPPL.            Plaintiff began her
2     employment with the LAPD in or about 1996 as a Police Recruit in the Academy.
3     Plaintiff was subsequently promoted in 1999 to Police Officer II and assigned to
4     the Pacific Division. In or about 2006 Plaintiff was promoted to Police Officer
5
      III. In or about 2015 Plaintiff was promoted to Police Officer III +1 Senior Lead
6
      Officer and continues in that position to the present.
7
            8.     Throughout Plaintiff’s employment with the City, Plaintiff was
8
      required to work hours constituting “overtime” as that term is defined by the
9
      FLSA.      These hours were worked by Plaintiff with the knowledge and/or
10
      acquiescence of supervisors and the work was expected of Plaintiff. Not all of
11
      Plaintiff’s compensable overtime hours have been properly compensated for by
12
      Defendant.
13

14
            9.     Throughout her employment, Plaintiff was required to work through

15
      meal breaks, commonly referred to within the Department as “Code 7” or “free

16    time”. Defendant would routinely cause Plaintiff to have the amount of time that
17    was to be allowed for Code 7 purposes deducted from Plaintiff’s wages/time
18    worked despite the fact Plaintiff was denied and unable to actually take a break.
19    Defendant failed to record time worked when Plaintiff was unable to take Code
20    7’s even though such information was known and available to Defendant through
21    the communications division where the daily activities of police officers are
22    constantly monitored. Wages taken from Plaintiff was the result of an illegal
23    deduction from Plaintiff’s compensation resulting in a failure to pay all overtime
24
      wages due under 29 U.S.C. §207(a).
25
            10. Plaintiff was also required throughout her employment to work before
26
      and after Plaintiff’s scheduled watch preparing and putting on protective gear and
27
      equipment mandated by the LAPD as necessary for Plaintiff’s job performance.
28




                                                3
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 4 of 10 Page ID #:40


1     This protective gear is integral and indispensable to Plaintiff’s work as a police
2     officer and is required for the benefit of Defendant and the LAPD. This protective
3     gear consisted of, but is not limited to: Sam Brown (gun belt), bulletproof vest,
4     primary and back-up weapons, boots, flashlight, baton, and pepper spray. Time
5
      and care must be taken to properly put on protective gear and equipment to insure
6
      functionality and security. Plaintiff was not paid for time spent putting on and
7
      securing necessary protective gear and equipment.
8
            11. Plaintiff was also required to perform additional pre-shift work
9
      without compensation, including but not limited to: cleaning gear, checking
10
      weapons, obtaining equipment, preparing field equipment, preparing patrol
11
      vehicle, performing vehicle safety inspection, preparing uniform and protective
12
      gear and maintaining equipment.
13

14
            12. During Plaintiff’s employment, Plaintiff was to receive 45 minutes of

15
      “free time” for a Code 7 each workday. Plaintiff estimates she was required to

16    forego approximately 60% of Code 7 meal periods which would be interrupted by
17    members of the public who would approach Plaintiff during break times but was
18    not compensated for this time worked during scheduled “free time”.
19          13. After completing her shift, Plaintiff was required to take off and
20    secure protective gear, log and book evidence, and complete reports. Plaintiff was
21    not compensated for this time. Plaintiff was also required to spend time after
22    scheduled shifts maintaining protective gear, cleaning service weapons, securing
23    the police vehicles and assisting detectives by answering questions about reports
24
      she made.
25
            14. The overtime work performed by Plaintiff prior to and after scheduled
26
      shifts was viewed by Defendant as “non-compensable” work and therefore
27
      Plaintiff received no compensation for such work. Defendant knew or should
28




                                                4
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 5 of 10 Page ID #:41


1     have known Plaintiff was performing overtime work without compensation
2     because Defendant’s policy of police officers taking Code 7’s while on duty
3     because Plaintiff is required to communicate actions and movements throughout
4     watch which is recorded by Defendant. Defendant failed to accurately maintain
5
      records of Plaintiff’s work performed during time for Code 7’s. Additionally,
6
      Defendant required as a condition of employment Plaintiff maintain and wear
7
      certain equipment, wear her hair a certain way, and wear protective gear.
8
      Defendant knew that Plaintiff was required to put on and secure equipment and
9
      protective gear prior to beginning watch, but did not provide a facility or permit
10
      Plaintiff to record time spent on such necessary pre and post work activities.
11
            15. Plaintiff’s supervisors were fully aware that Plaintiff performed work
12
      prior to and after watch in addition to during Code 7’s. Plaintiff’s supervisors
13

14
      were aware of the overtime work being performed by Plaintiff without

15
      compensation because they would process all overtime reports but they never

16    instructed Plaintiff to put in overtime slips. Plaintiff’s supervisors also were
17    present on occasions where Plaintiff performed work outside her watch without
18    compensation.     Plaintiff’s supervisors also required the maintenance of
19    department issued equipment and vehicles outside of her scheduled shifts.
20    Plaintiff would also frequently receive calls from supervisors or detectives while
21    at home and was required to complete all work assigned by supervisors.
22    Supervisors were aware Plaintiff was not compensated for this time worked.
23          16. The LAPD is subject to the continuous day rule under the FLSA and
24
      ignores the fact by requiring Plaintiff to list the hours scheduled to work instead
25
      of hours actually worked Plaintiff was not paid for all time actually worked.
26
      Defendant has knowledge that Plaintiff performed work not recorded and failed
27
      to provide training to Plaintiff for what constitutes compensable time under the
28




                                                5
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 6 of 10 Page ID #:42


1     FLSA or in the CBA. Despite actual knowledge that Plaintiff performed overtime
2     work without compensation, Defendant failed to take any steps to record this time
3     worked and/or compensate Plaintiff.
4           17. Defendant received the benefit of Plaintiff’s work without the
5
      significant cost of paying Plaintiff for all overtime hours worked. This benefit to
6
      the employer, however, was only achieved by creating illegal policies and
7
      procedures that denied Plaintiff compensation for time worked during Code 7’s
8
      and requiring Plaintiff to perform compensable duties before and after Plaintiff’s
9
      scheduled shifts.
10
                                  EQUITABLE TOLLING
11
            18. Plaintiff hereby re-alleges and incorporates by reference all preceding
12
      paragraphs as if fully set forth herein.
13

14
            19. Plaintiff, whose name was Kristan Zalokar, previously filed an opt-in

15
      consent to join on February 15, 2007 in the now decertified collective action

16    entitled Roberto Alaniz v. City of Los Angeles, et al. 04-cv-08592-AG (AJWx).
17    After the Court’s May 21, 2014 order decertifying the Alaniz collective action and
18    its dismissal, the statute of limitations on Plaintiff’s claims were tolled by Court
19    order for a period of 60 days. Within that 60 days, on July 21, 2014, Plaintiff filed
20    a Complaint for Violations of the Fair Labor Standards Act (FLSA) along with
21    numerous other Plaintiffs in a sub-group of the formerly decertified class. This
22    action was entitled Guadalupe Alaniz v. City of Los Angeles, et al. 14-cv-05658-
23    PSG-MRW. On November 24, 2014 the Court in Alaniz granted Defendant’s
24
      motion to strike and dismiss all plaintiffs except Plaintiff Alaniz for improper
25
      joinder among other reasons.        Subsequently, the putative collective action
26
      members from the original decertified collective actions and the joined plaintiffs
27
      in the Alaniz and 27 other actions, including Plaintiff, appealed to the Ninth
28




                                                6
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 7 of 10 Page ID #:43


1     Circuit during which time it was impossible to continue litigation of the claims.
2     On April 30, 2018, the Ninth Circuit Court of Appeals affirmed the lower court’s
3     decertification order. At the time mandate was issued, Plaintiff is informed and
4     believes her attorney Gregory Petersen was in the hospital in critical condition
5
      although Plaintiffs was unaware at that time. On May 22, 2018 the Ninth Circuit
6
      Court of Appeals issued an opinion finding the plaintiffs were not properly joined
7
      in the district court action and affirmed the lower court’s dismissal. At the time
8
      the Ninth Circuit opinion was issued, Plaintiff’s attorney of record in Alaniz,
9
      Gregory G. Petersen had passed away. Plaintiff was not notified of the Ninth
10
      Circuit’s findings until early 2019 and therefore was unaware any action was
11
      necessary to preserve the statute of limitations due to no fault of lack of diligence
12
      of Plaintiff. Therefore, Plaintiff’s statute of limitations on the FLSA claims have
13

14
      been tolled and/or should be equitably tolled from February 15, 2007 to the filing

15
      of this Complaint.

16                              FIRST CAUSE OF ACTION
17                 VIOLATION OF FAIR LABOR STANDARDS ACT
18          20. Plaintiff hereby re-alleges and incorporates by reference all preceding
19    paragraphs as if fully set forth herein.
20          21. 29 U.S.C. §207(a)(1) requires employers to pay employees not less
21    than one and one-half times the regular rate of pay for any hours worked in excess
22    of 40 in a workweek.
23          22. Plaintiff alleges that throughout her employment and no less than each
24
      month, Plaintiff was required to work in excess of 40 hours in a workweek without
25
      all overtime compensation.
26
            23. To the extent Plaintiff is subject to 29 U.S.C. §207(k), Plaintiff alleges
27
      throughout employment with Defendant, and no less than each month, Plaintiff
28




                                                7
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 8 of 10 Page ID #:44


1     was required by Defendant to work in excess of the aggregate hours proscribed
2     by Section 2(k) without overtime compensation for all overtime hours worked.
3            24. The Defendant has either knowingly, recklessly or intentionally failed
4     and refused to compensate Plaintiff for all overtime hours worked.
5
             25. As a direct and proximate cause of Defendant’s failure to pay Plaintiff
6
      for all overtime hours worked as required by the FLSA, Plaintiff has been injured
7
      and it entitled to compensatory damages and liquidated damages according to
8
      proof at trial, for the three years preceding the date of filing of Plaintiff’s opt-in
9
      consent in the prior Alaniz action under 29 U.S.C. §216(b), attorney’s fees, costs
10
      and interest.
11
                                   PRAYER FOR RELIEF
12
                   WHEREFORE, Plaintiff prays for judgment as follows:
13

14
             1.    All actual, compensatory, consequential, interest, losses and damages

15
      and liquidated damages according to proof;

16           2.    Attorney’s fees and costs pursuant to 29 U.S.C. ¶216(b);
17           3.    Any and all relief, including equitable relief, as the Court may deem
18    proper and just.
19

20    Dated: June 24, 2019                    MAHONEY LAW GROUP, APC

21
                                       By:    /s/Katherine J. Odenbreit
22
                                              Katherine J. Odenbreit, Esq.
23                                            John A. Young, Esq.
                                              Attorneys for Plaintiff KRISTAN DELATORI
24

25

26

27

28




                                                8
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 9 of 10 Page ID #:45


1                                DEMAND FOR JURY TRIAL
2                  Plaintiff KRISTAN DELATORI hereby demands a jury trial on all issues so
3     triable.
4

5
      Dated: June 24, 2019                   MAHONEY LAW GROUP, APC
6

7

8                                     By:    /s/Katherine J. Odenbreit
                                             Katherine J. Odenbreit, Esq.
9                                            John A. Young, Esq.
                                             Attorneys for Plaintiff KRISTAN DELATORI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                9
      FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT (“FLSA”),
                                     29 U.S.C. §201, et seq.
     Case 2:19-cv-03468-AB-SS Document 12 Filed 06/24/19 Page 10 of 10 Page ID #:46




 1
                            CERTIFICATE OF SERVICE
                             Delatori v. City of Los Angeles
 2                          Case No.: 2:19-cv-03468-AB-SS
 3
           I am employed in the County of Los Angeles, State of California. I am over
 4
     the age of 18 and not a party to the within action. My business address is 249 East
 5   Ocean Boulevard, Suite 814, Long Beach, California 90802.
 6
            On June 24, 2019, I served true copies of the following document
 7   described as: FIRST AMENDED COMPLAINT FOR VIOLATIONS OF
 8   THE FAIR LABOR STANDARDS ACT (“FLSA”), 29 U.S.C. §201, et seq.,
     to the entities below:
 9

10
     Kelly P. Welch, Esq.
11                                      Attorney for Defendants, CITY OF LOS
     Deputy City Attorney
                                        ANGELES
12   Employment Litigation
     Division
13                                      Telephone: (213) 978-2214
     LA City Attorney’s Office
14                                      Facsimile: (213) 978-8216
     200 N. Main Street, 7th. Floor
                                        Email: Kelly.welch@lacity.org
15   Los Angeles, Ca 90012
16

17              By electronic service: Based on a court order, I caused the
18   document(s) to be sent to the persons at the electronic service addresses listed
     above by transmission through the CM/ECF System.
19

20             (Federal): I declare that I am employed in the office of a member of
     the Bar of this Court, at whose direction the service was made.
21

22         Executed on June 24, 2019, at Long Beach, California.
23
                                                  /s/Stephanie Box
24                                                Stephanie Box
25

26

27

28



                                          - 1 -
                                CERTIFICATE OF SERVICE
